
	

114 HCON 55 IH: Directing the President, pursuant to section 5(c) of the War Powers Resolution, to remove United States Armed Forces deployed to Iraq or Syria on or after August 7, 2014, other than Armed Forces required to protect United States diplomatic facilities and personnel, from Iraq and Syria.
U.S. House of Representatives
2015-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. CON. RES. 55
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2015
			Mr. McGovern (for himself, Mr. Jones, and Ms. Lee) submitted the following concurrent resolution; which was referred to the Committee on Foreign Affairs
		
		CONCURRENT RESOLUTION
		Directing the President, pursuant to section 5(c) of the War Powers Resolution, to remove United
			 States Armed Forces deployed to Iraq or Syria on or after August 7, 2014,
			 other than Armed Forces required to protect United States diplomatic
			 facilities and personnel, from Iraq and Syria.
	
	
 1.Removal of United States Armed Forces from Iraq and SyriaPursuant to section 5(c) of the War Powers Resolution (50 U.S.C. 1544(c)), Congress directs the President to remove United States Armed Forces deployed to Iraq or Syria on or after August 7, 2014, other than Armed Forces required to protect United States diplomatic facilities and personnel, from Iraq and Syria—
 (1)by no later than the end of the period of 30 days beginning on the day on which this concurrent resolution is adopted; or
 (2)if the President determines that it is not safe to remove such United States Armed Forces before the end of that period, by no later than December 31, 2015, or such earlier date as the President determines that the Armed Forces can safely be removed.
			
